UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-11889 CEL-SCI CORPORATION Colorado 84-0916344 State or other jurisdiction incorporation (IRS) Employer Identification Number 8229 Boone Boulevard, Suite 802 Vienna, Virginia22182 Address of principal executive offices (703)506-9460 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes o No þ Class of Stock No. Shares Outstanding Date Common January 31, 2013 TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page Item 1. Condensed Balance Sheets at December 31, 2012 and September 30, 2012 (unaudited) 3 Condensed Statements of Operations for the three monthsended December 31, 2012 and 2011 (unaudited) 4 Condensed Statements of Cash Flows for the three months ended December 31, 2012 and 2011 (unaudited) 5 Notes to Condensed Financial Statements(unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risks 28 Item 4. Controls and Procedures 28 PART II Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 29 Signatures 30 2 CEL-SCI CORPORATION BALANCE SHEETS DECEMBER 31, 2, 2012 (UNAUDITED) DECEMBER 31, SEPTMEBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables Prepaid expenses Inventory used for R&D and manufacturing Deferred rent - current portion Total current assets RESEARCH AND OFFICE EQUIPMENT AND LEASEHOLD IMPROVEMENTS less accumulated depreciation and amortization of $2,819,553 and $2,711,792 PATENT COSTSless accumulated amortization of $1,096,603 and $1,313,046 DEFERRED RENT - net of current portion DEPOSITS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Due to employees Deferred rent - current portion Lease obligations - current portion - Related party loan Total current liabilities Derivative instruments Deferred revenue Deferred rent - net of current portion Lease obligations - net of current portion - Deposits held Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par valueauthorized 200,000 shares, issued and outstanding, -0- - - Common stock, $.01 par valueauthorized 600,000,000 shares; issued and outstanding 308,910,390shares at December 31, 2012 and 273,113,332 shares at September 30, 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to financial statements. 3 CEL-SCI CORPORATION STATEMENTS OF OPERATIONS THREE MONTHS ENDED DECEMBER 31, 2012 and 2011 (UNAUDITED) GRANT INCOME AND OTHER $ $ OPERATING EXPENSES: Research and development (excluding R&D depreciation of $109,545 and$114,612 respectively, included below) Depreciation and amortization General & administrative Total operating expenses OPERATING LOSS ) ) GAIN ON DERIVATIVE INSTRUMENTS INTEREST INCOME INTEREST EXPENSE ) ) NET LOSS ) ) ISSUANCE OF ADDITIONAL SHARES DUE TO RESET PROVISIONS - ) MODIFICATIONS OF WARRANTS - ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE BASIC $ ) $ ) DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED See notes to financial statements. 4 CEL-SCI CORPORATION STATEMENTS OF CASH FLOWS THREE MONTHS ENDED DECEMBER 31, 2012 and 2011 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Issuance of common stock, warrants and options for services Extension of options issued to employees - Employee option cost Common stock contributed to 401(k) plan Impairment loss on abandonment of patents Loss on retired equipment Deferred rent - ) Gain on derivative instruments ) ) (Increase)/decrease in assets: Receivables Deferred rent Prepaid expenses Inventory used for R&D and manufacturing Increase/(decrease) in liabilities: Accounts payable ) ) Accrued expenses ) Due to employees ) Deferred rent - Deposits held - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment ) ) Expenditures for patent costs ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock Payments on oblgations under capital leases ) - Payments on convertible debt - ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ 5 CEL-SCI CORPORATION STATEMENTS OF CASH FLOWS THREE MONTHS ENDED DECEMBER 31, 2012 and 2011 (UNAUDITED) ISSUANCE OF WARRANTS: Increase in derivative liabilities $ ) $ ) Decrease in additional paid-in capital $
